Title: Dumas to the American Commissioners, 7 April 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs,
La Haie 7e Avril 1778.
La Traduction ci-jointe des dernieres Lettres que j’ai reçues d’Allemagne, peut vous interesser surtout à l’égard de la proposition des canons à vendre. Le grand F[acteu]r m’a paru y faire une attention particuliere. L’extrait de Liege ne doit pas moins vous intéresser, non seulement à cause de l’insigne fripponnerie qu’elle découvre, mais aussi, parce qu’elle nous met au fait du vrai prix des bons fusils pris à la fabrique même, et de la maniere de n’être plus trompés à l’avenir. Je viens de chez le grand F[acteu]r. Il m’a demandé si je vous avois écrit l’ordinaire passé ce dont nous étions convenus, savoir d’une Lettre de votre part, que vous m’adresseriez et que je remettrois à Mr. de Bleiswyk, Grand Pensionaire d’Hollande etc., etc., pour donner connoissance amicalement à LL. GG. PP. les Etats de la Prov. d’Hollande et à LL. HH. PP. les E.G. des PU. du Traité d’amitié et de Commerce conclu au nom de l’Union Américaine, avec la France, et des bonnes dispositions des Etats-Unis à l’égard de cette République. A cela il voudroit encore qu’on ajoutât le desir, provenant des mêmes dispositions, de connoître la conduite qui sera prescrite aux Vaisseaux de la République à l’égard du Pavillon de l’Union Américaine, afin de prévenir toute altercation qui pourroit s’élever là-dessus entre les Vaisseaux de l’un et de l’autre Etat, et conséquemment tout sujet d’offense et de plainte de part et d’autre.
Effectivement il pourra y avoir des rencontres singulieres, et peut-être facheuses, si l’on n’y pourvoit ici au plutôt. Ceci sera donc une maniere indirecte de mettre les grandes matieres sur le tapis: car il est clair que les honneurs rendus au Pavillon équivalent à une reconnoissance expresse, laquelle il est audessous de la Rep. Américaine de demander à celle-ci comme un besoin. Cette Lettre d’ailleurs viendra merveilleusement à propos avec les mouvemens que se donne ici le grand F[acteu]r, pour faire résoudre hautement à la Rep. une parfaite neutralité et impartialité en cas de guerre, tant à l’égard de l’Amérique, qu’à l’égard de la France. Il faut donc profiter du Dilemme où se trouve la république, pour la faire déclarer. Au reste, le grand F[acteu]r ne doit point paroître avoir part à ce que j’ai l’honneur, Messieurs, de vous écrire ici; mais Tempus est agendi. Il ne faut pas donner au parti de vos ennemis le temps de respirer. Ils viennent d’engager le corps des Nobles de la Prov. de [faire?] une démarche, qui est regardée comme prématurée et imprudente, vu les circonstances, savoir à demander qu’on augmente l’armée de quelques régiments. Les Conseillers du Committé sont partis pour leurs villes ad referendum. Ils reviendront Jeudi, et l’on s’attend à la négative. Ce qui sera vraiment une défaite du parti de vos ennemis. La neutralité hautement avouée en sera une autre, plus complete encore, et après cela il y a tout lieu de croire que la ville d’Amsterdam sera plus complaisante par rapport à l’augmentation, quand il ne s’agira plus que de faire plaisir directement à la Cour, qui est aimée, et non de se voir forcé et entraîné par une Cabale, qui ne l’est pas, et qui n’a que trop longtemps dominé dans ce pays, au grand détriment du Commerce. Je suis avec le plus vrai respect, Messieurs, Votre très humble et très obéissant serviteur
D.

P.S. Je viens de recevoir la Lettre dont Mr. A. Lee m’a honoré, en date du 31e Mars. Je vais travailler tout de suite à ce qu’il desire, c’est-à-dire à publier en Hollandois et en François la piece jointe à sa Lettre. Elle ne pourra que faire un bon effet, en ouvrant de plus en plus les yeux ici. Mais que cela n’empêche pas, Messieurs, ni ne retarde la démarche dont vous parle cette Lettre ici, et ma précédente du 3e Avril. Il est temps de frapper des coups plus directs. Le grand exemple que vient de donner la France aux autres nations, vous met à l’aise vis-àvis d’elles. Parlez-leur en face. Elles n’oseront plus biaiser. Surtout achevons la défaite du Parti Anglois ici. J’ai déjà mis les affaires en bon train pour cela. La petite victoire que j’ai remportée personnellement, et dont je vous ai parlé, me donne de justes espérances. Je ne puis en confier davantage au papier.
Paris à l’hon. Commission Plen. des E. U. de l’A. S.

 
Addressed: à l’honorable Commission / Plénipotentiaire des Etats- / Unis de l’Amérique Septentrio- / nale / Paris.
Endorsed: M. Dumas
Notation: 7 Ap. 78.
